Name: Commission Regulation (EC) No 1185/98 of 8 June 1998 amending Regulation (EC) No 2271/95 on the sale of certain products of the beef and veal sector held by intervention agencies to certain welfare institutions and bodies
 Type: Regulation
 Subject Matter: economic geography;  animal product;  legal form of organisations;  prices;  trade policy
 Date Published: nan

 Avis juridique important|31998R1185Commission Regulation (EC) No 1185/98 of 8 June 1998 amending Regulation (EC) No 2271/95 on the sale of certain products of the beef and veal sector held by intervention agencies to certain welfare institutions and bodies Official Journal L 164 , 09/06/1998 P. 0011 - 0015COMMISSION REGULATION (EC) No 1185/98 of 8 June 1998 amending Regulation (EC) No 2271/95 on the sale of certain products of the beef and veal sector held by intervention agencies to certain welfare institutions and bodiesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), as last amended by Regulation (EC) No 2634/97 (2), and in particular Article 7(3) thereof,Whereas Commission Regulation (EC) No 2271/95 (3) provides for the sale at fixed prices of intervention stocks held by various Member States; whereas the products and prices stated in that Regulation should be amended to take account of the availability of intervention stocks;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1 In Regulation (EC) No 2271/95 Annex I and Annex II are replaced by Annex I and Annex II of this Regulation.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 June 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 148, 28. 6. 1968, p. 24.(2) OJ L 356, 31. 12. 1997, p. 13.(3) OJ L 231, 28. 9. 1995, p. 23.ANEXO I - BILAG I - ANHANG I - Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã  - ANNEX I - ANNEXE I - ALLEGATO I - BIJLAGE I - ANEXO I - LIITE I - BILAGA I >TABLE>ANEXO II - BILAG II - ANHANG II - Ã Ã Ã Ã Ã Ã Ã Ã Ã  II - ANNEX II - ANNEXE II - ALLEGATO II - BIJLAGE II - ANEXO II - LIITE II - BILAGA II Direcciones de los organismos de intervenciÃ ³n - Interventionsorganernes adresser - Anschriften der Interventionsstellen - Ã Ã ©Ã ¥Ã µÃ ¨Ã ½Ã ­Ã ³Ã ¥Ã ©Ã ² Ã ´Ã ¹Ã ­ Ã ¯Ã ±Ã £Ã ¡Ã ­Ã ©Ã ³Ã ¬Ã ¾Ã ­ Ã °Ã ¡Ã ±Ã ¥Ã ¬Ã ¢Ã Ã ³Ã ¥Ã ¹Ã ² - Addresses of the intervention agencies - Adresses des organismes d'intervention - Indirizzi degli organismi d'intervento - Adressen van de interventiebureaus - EndereÃ §os dos organismos de intervenÃ §Ã £o - Interventioelinten osoitteet - Interventionsorganens adresser BELGIQUE/BELGIÃ Bureau d'intervention et de restitution belgeRue de TrÃ ¨ves 82B-1040 BruxellesBelgisch Interventie- en RestitutiebureauTrierstraat 82B-1040 BrusselTÃ ©lÃ ©phone: (32-2) 287 24 11; tÃ ©lex: BIRB. BRUB/24076-65567; tÃ ©lÃ ©copieur: (32-2) 230 2533/280 03 07BUNDESREPUBLIK DEUTSCHLANDBundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung (BLE)Postfach 180203, D-60083 Frankfurt am MainAdickesallee 40D-60322 Frankfurt am MainTel.: (49) 69 1564-704/772; Telex: 411727; Telefax: (49) 69 15 64-790/791DANMARKMinisteriet for FÃ ¸devarer, Landbrug og FiskeriEU-direktoratetKampmannsgade 3DK-1780 KÃ ¸benhavn VTlf. (45) 33 92 70 00; telex 151317 DK; fax (45) 33 92 69 48, (45) 33 92 69 23ESPAÃ AFEGA (Fondo EspaÃ ±ol de GarantÃ ­a Agraria)Beneficencia, 8E-28005 MadridTelÃ ©fono: (34) 913 47 65 00, 913 47 63 10; tÃ ©lex: FEGA 23427 E, FEGA 41818 E; fax: (34) 915 21 98 32, 915 22 43 87FRANCEOFIVAL80, avenue des Terroirs-de-FranceF-75607 Paris Cedex 12TÃ ©lÃ ©phone: (33 1) 44 68 50 00; tÃ ©lex: 215330; tÃ ©lÃ ©copieur: (33 1) 44 68 52 33ITALIAAIMA (Azienda di Stato per gli interventi nel mercato agricolo)Via Palestro 81I-00185 RomaTel. 49 49 91; telex 61 30 03; telefax: 445 39 40/445 19 58IRELANDDepartment of Agriculture, Food and ForestryAgriculture HouseKildare StreetIRL-Dublin 2Tel. (01) 678 90 11, ext. 2278 and 3806Telex 93292 and 93607, telefax (01) 661 62 63, (01) 678 52 14 and (01) 662 01 98NEDERLANDMinisterie van Landbouw, Natuurbeheer en Visserij, Voedselvoorzieningsin- en verkoopbureaup/a LASER, ZuidoostSlachthuisstraat 71Postbus 9656040 AZ RoermondTel: (31-475) 35 54 44; telex: 56396 VIBNL; fax: (31-475) 31 89 39Ã STERREICHAMA-Agrarmarkt AustriaDresdner StraÃ e 70A-1201 WienTel.: (431) 33 15 12 20; Telefax: (431) 33 15 1297UNITED KINGDOMIntervention Board Executive AgencyKings House33 Kings RoadReading RG1 3BUBerkshireTel. (01189) 58 36 26Fax (01189) 56 67 50